                         Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 1 of 6
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                        Sheet 1



                                           UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                               )
               UNITED STATES OF AMERICA
                                                                               )
                                                                                        JUDGMENT IN A CRIMINAL CASE
                             v.                                                )
                       Khalil Suggs                                            )        Case Number: 0208 1 :S1 20CR00213-006(MKV)
                                                                               )
                                                                               )        USM Number: 87960-054
                                                                               )
                                                                               )        Christopher P. Conniff
                                                                               )        Defendant's Attorney
THE DEFENDANT:
 It! pleaded guilty to count(s)      4 of the indictment.
D pleaded nolo contendere to count(s)
  which was accepted by the cowt.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                 Offense Ended
21 U.S.C. § 846                   Conspiracy to Distribute and Possess with Intent to Distribute < 3/24/2020                            4

21 U.S.C. § 841(b)(1)(B)



       The defendant is sentenced as provided in pages 2 through                    6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
It! Count(s)                 - ------ � is
                ---'-5 - - - -                                        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the comt and United States attorney of material changes in economic circumstances.

                                                                                                                   9/7/2021
                                                                             Date of Imposition of Judgment



                                                                             Signature of Judge




                                                                                                          Mary Kay Vyskocil U.S.D.J.-   --   -   -
                                                                                                                                                 -
                                                                             Name and Title of Judge


                                                                                                               9/7/21
                                                                             Date
                       Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 2 of 6
AO 245B (Rev. 09/19) Judgment in Criminal Case
                       Sheet 2 — Imprisonment

                                                                                                   Judgment — Page 2 of
 DEFENDANT: Khalil Suggs
 CASE NUMBER: 0208 1:S1 20CR00213"006(MKV)

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
60 months




          The court makes the following recommendations to the Bureau of Prisons:

           The Court recommends the defendant be housed in Fort Dix.
           The Court recommends defendant receive drug treatment/counseling and potentially mental health counseling while
           incarcerated.


      !7] The defendant is remanded to the custody of the United States Marshal.


      D The defendant shall surrender to the United States Marshal for this district:

          a     at        D      a.m.            D   p.m.           on

          a as notified by the United States Marshal.


      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          d before 2 p.m. on

          D as notified by the United States Marshal,

          D as notified by the Probation or Pretrial Services Office.



                                                                RETURN

I have executed this judgment as follows:




          Defendant delivered on to

at , with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                        By
                                                                                           DEPUTY UNITED STATES MARSHAL
                       Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 3 of 6

AO 245B (Rev. 09/19) Judgment in a Criminal Ciisc
                       Sheet 3 — Supervised Release

                                                                                                          Judgment—Page 3 of
DEFENDANT: Khali! Suggs
CASE NUMBER: 0208 1:81 20CR00213-006(MKV)
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
72 months




                                                      MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from sny unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a !ow risk of fuhu'e
                  substance abuse, (check if applicable)
4, D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution, (check ifcippficable)
5. El You must cooperate in the collection ofDNA as directed by the probation officer, (check if appHcable)
6. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. D You must participate in an approved program for domestic violence, (check if applicable}

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                      Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 4 of 6

A0245B (Rev, 09/19)   Judgment in a Crimiiial Case
                      Sheet 3A — Supervised Reicasc

                                                                                               Judgment—Page                 of
DEFENDANT: Khalii Suggs
CASE NUMBER: 02081:31 20CR00213-006(MKV)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal Judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame,
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer,
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so, If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U,S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Snpef^vised
Release Conditions, available at: www.uscourts.gov.



Defendant's Signature                                                                                   Date
                     Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 5 of 6
AO 245B (Rev. 09/19) Judgment in a Crimina! Case
                      Sheet 3D—Supervised Release

                                                                                             Judgment—Page   of
DEFENDANT: Khalil Suggs
CASE NUMBER: 02081:31 20CR00213-006(MKV)

                                         SPECIAL CONDITIONS OF SUPERVISION
 You wU! participate in an outpatient treatment program approved by the United States
 Probation Office, which program may include testing to determine whether you have
 reverted to using drugs or alcohol. You must contribute to the cost of services rendered
 based on your ability to pay and the availability ofthird-party payments. The Court
 authorizes the release of available drug treatment evaluations and reports, including the
 presentence investigation report, to the substance use disorder treatment provider.

You shall submit your person, and any property, residence, vehicle, papers, computer,
other electronic communication, data storage devices, cloud storage or media, and effects
to a search by any United States Probation Officer, and if needed, with the assistance of
any law enforcement. The search is to be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person
being supervised. Failure to submit to a search may be grounds for revocation of release.
You shal! warn any other occupants that the premises may be subject to searches pursuant
to this condition. Any search shall be conducted at a reasonable time and in a reasonable
 manner.


If you are sentenced to any period of supervision, it is recommended that you be supen/ised by
the district of residence.
                      Case 1:20-cr-00213-MKV Document 198 Filed 09/07/21 Page 6 of 6
AO 245B (Rev. 09/19) Judgment in a Crimina! Case
                      Sheet 5 — Criminal Monetary Penalties

                                                                                                Judgment — Page 6 of
DEFENDANT: Khalil Suggs
CASE NUMBER: 0208 1:S1 20CR00213-006(MKV)
                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6,


                     Assessment Restitution Fine AVAA Assessment* JYTAASSessrnent**
TOTALS $100.00 $0.00 $0.00 $ $



Q The determination of restitution is deferred until , An Amended Jncfgmeiif in a Criminal Case(A0245C) will be
     entered after such determination.


D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified othei'wise m
     the priority order or percentage payment column below. However, pursuant to 18 LT.S.fc. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.'

Name of Payee Total Loss*** Restitution Ordered Priorifv or Percentage




TOTALS                                         $         0.00            $         0.00


D Restitution amount ordered pursuant to plea agreement $


D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U,S.C. § 3612(f). Alt of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Q The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      Q the interest requirement is waived for the d fine Q restitution.

      D the interest requirement for the Q fins d restitution is modified as follows:


* Amy. Vickv, and Andv Child Pomographv Victim Assistance Act of 2018, Pub. L. No. 1 15-299.
* * Justice'foi'7 Vlctims'of Trafickmg"^ctjof/2d 15rPub7L."No"l 14^22.'
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A,and 113AofTi£le 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
